DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/20 & 03/19/19 & 12/12/18 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
photographic means in claims 1, 4-5, and 8-12.
GPS means in claims 1, 5, and 9-12.
	sensor means in claims 1, 5, and 9-12.
	time signal clock means in claims 1, 5, and 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 9-12; these claims invokes 112(f) as discussed above. The claims provide for the “photograph means”, the “sensor means”, the "time signal clock means" and the "communication means" but in the specification does not show clearly the structures for these "means" to perform the claimed inventions. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claims are rejected under 112 second paragraph because the claim scope is indefinite.
Regarding claims 1, 5, and 9-12; the limitation “sensor means that measures an azimuth θ based on true north based on geomagnetism” is unclear and vague because this limitation being incomplete for omitting essential elements, e.g., what the sensor means measures an azimuth. Clarification is required.
For the purpose examination, the limitation is “sensor means that measures an azimuth angle θ with the target object based on true north based on geomagnetism”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to "A computer program product", not one of the statutory subject matter categories. See MPEP 2106. Gottschalk v. Benson, 409 U.S. at 72 (1972).
 This rejection may be overcome by amending the claims to read “A non-transitory control program” in claim 10, “A non-transitory computer-readable recording medium” in claim 11, “A non-transitory server apparatus” in claim 12, "A non-transitory computer-program product" or the like.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa et al (US 2016/0231171) in view of Buchhorn et al (US 2014/0152985).
Regarding claims 1, 5, and 9-13; Assefa et al discloses an object state (140 @ figures 1-2 and paragraph [0038]: e.g., “health of crops”; paragraph [0039]: e.g., “reflection difference between green vegetation and dry vegetation”; and paragraph [0050]: e.g., “current nitrogen content of plants”) detection and transmission system (599 @ figure 5 and paragraph [0043]: e.g., The distributed data environment 599 includes a spectrometer apparatus 199, a wireless receiver 510a, a wireless receiver 510b, a mobile device 520 and a computer server 530, all interconnected over network 540) comprising:
a spectroscopic terminal apparatus (spectrometer apparatus 199 @ figures 1-2 and 5) integrally including a spectrometer (integrated camera 110 @ figures 1-2 having transmission spectroscopy with grating 125 a transmission grating) that measures a reflectance spectrum based on reflected light reflected by a target object (image target 140 @ figures 1-2), and an electronic device (105 @ figures 1-2 and paragraph [0021]: e.g., mobile device 105 may be smart phone, or other mobile communication device that may receive images through a camera and be capable of communications) that receives a measured reflectance spectrum; and
a server apparatus (computer server 530 @ figure 5) connected to the spectroscopic terminal apparatus (199 @ figure 5) through a communication line (paragraph [0043]: e.g., The distributed data environment 599 includes a spectrometer apparatus 199, a wireless receiver 510a, a wireless receiver 510b, a mobile device 520 and a computer server 530, all interconnected over network 540),
wherein the electronic device (mobile phone 105 @ figure 1) comprises:
photographing means (integrated camera 110 @ figures 1-2 and paragraph [0020]: e.g., the light
reflected may be received by integrated camera 110 containing, for example, a complementary metal oxide semiconductor (CMOS) silicon image sensor.  Integrated camera 110 may be contained within mobile device 105) that photographs the target object (140 @ figures 1-2) to capture a photographed image; 
GPS means (paragraph [0049] and [0056]: e.g., Additional information associated with each received
Target image is acquired (step 650), for example, positioning information from a GPS or gyroscope within mobile device 105) that measures a location of the target object (target image 140 @ figures 1-2);
paragraph [0030]: e.g., mobile device 105 may include a gyroscope, allowing the computer application to calculate the optimal detection angle to select spectral image data) measures angle of the target object (140 @ figures 1-2) ;
time signal clock means (figure 7 and paragraphs [0023]-[0026]: e.g., computer readable program instructions for carrying out operations of the present invention … electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry) that generates and outputs times of the photographing and the measurement; and
communication means (paragraph [0052]: e.g., computer server 530 may determine crop health upon receiving information from the spectrometer apparatus 199 and running the spectral analysis software.  After crop health is determined, it may be transmitted via network 540 to the mobile device 520 or the spectrometer apparatus 199… and paragraph [0060]: e.g., read/write drive or interface 714, network adapter or interface 716, all interconnected over a 
communications fabric 718) that transmits the photographed image, the location of the target object (140 @ figures 1-2), and the times of the photographing and the measurement, together with the received reflectance spectrum (paragraph [0016]: e.g., an image can be a picture of a scene that is in the field of view of the camera.  The reflection from a surface and/or a transmission spectrum from the object of interest are recorded.  The image acquisition process is combined with real time analytics that can calculate the sun position when an image is acquired), to the server apparatus (530 @ figures 1 and 5), and
wherein the electronic device (105 @ figures 1-2 and 5) is configured to:
(1)    capture information the angle specifying an incident direction of sunlight from a light source (200 @ figure 2) by the sensor means (paragraph [0030 and [0034]: e.g., the mobile device may control the light levels from integrated light source 200 in order to maintain consistence in illumination levels of image target 140 in varying weather conditions that may, for example cause inconsistent light, during a cloudy day, from the sun to reflect off of image target 140.  Therefore, the spectral image received by integrated camera 110 may be generated from ambient light, artificial light from integrated light source 200 or a combination of these);
paragraph [0022]: e.g., the computer application may measure illumination levels received by integrated camera 110, calculate spectral indices based on measurements, record a time stamp of the generated spectral image from light passing through grating 125, and receive global positioning system (GPS) information in order to calculate solar positions at the time and location of the received spectral image and claim 3: e.g., receive global positioning system (GPS) information to calculate solar positions at the location and time of the received spectral image);
(3)    associate photographed image data captured by the photographing means with a time captured by the time signal clock means (figure 7 and paragraphs [0023]-[0026]: e.g., computer readable program instructions for carrying out operations of the present invention … electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry);
(4)    receive the reflectance spectrum measured by the spectroscope (paragraph [0037]: e.g., transmission spectroscopy with grating 125 a transmission grating), transmit the received reflectance spectrum to the server apparatus (530 @ figure 5) in association with the photographed image data (e.g., spectral image) and supplementary information (paragraph [0030]: e.g., an image received by integrated camera 110 comprising the spectral information from the spectral image generated by grating 125…The received spectral information may be obtained from one or more additional generated spectral images corresponding to one or more different temporal and 
special points on the image target 140.  For example, different spectral information may be generated by spectrometer apparatus 199 and one wavelength may be selected then spectrometer apparatus 199 may be rotated and a new spectral image may be received by integrated camera 110) captured by the photographing means (110 @ figures 1-2), thereby allowing the server apparatus (530 @ figure 5) to collect reflectance spectrum data from detection angles (paragraph [0030]: e.g., mobile device 105 may include a gyroscope,  allowing the computer application to calculate the optimal detection angle to  select spectral image data) with respect to the target object (140 @ figures 1-2);
paragraph [0030]) includes:
(a) location information captured by the GPS means (paragraph [0043], [0049] and [0056]: e.g., Additional information associated with each received target image is acquired (step 650), for example, positioning information from a GPS or gyroscope within mobile device 105);
(b) the solar angle derived from the time of measurement measured by the time signal clock means and the location information captured by the GPS means (paragraph [0022]: e.g., The computer application may measure illumination levels received by integrated camera 110, calculate spectral indices based on measurements, record a time stamp of the generated spectral image from light passing through grating 125, and receive global positioning system (GPS) information in order to calculate solar positions at the time and location of the received spectral images);
(c) a direction of incidence of the sunlight (from light source 200 @ figure 2 and paragraph [0034]: e.g., the computer application on the mobile device may control the light levels from integrated light source 200 in order to maintain consistence in illumination levels of image target 140 in varying weather conditions that may, for example cause inconsistent light, during a cloudy day, from the sun to reflect off of image target 140) derived from information of angle captured from the sensor means (paragraph [0030]: e.g., mobile device 105 may include a gyroscope, allowing the computer application to calculate the optimal detection angle to select spectral image data); and
(d) a measuring time measured by the time signal clock means (figure 7 and paragraphs [0023]-[0026]: e.g., computer readable program instructions for carrying out operations of the present invention … electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry), and
wherein the electronic device (105 @ figure 1-2) is further configured to:
(5)    capture the collected reflectance spectrum data as measurement data (paragraph [0038]: e.g., spectral data received from a generated spectral image.  In various embodiments of the invention, image target 140 may be a piece of vegetation or plant.  The spectrometer apparatuses 199, 299, and/or 399 may be used to generate spectral information.  The spectral information may be processed by the computer application on mobile device 105) and (6) paragraph [0038]: “heathy of corps”; paragraph [0039]: “reflection difference between green vegetation and dry vegetation” and paragraph [0050]: “current nitrogen content of the plants) for the target object (140 @ figures 1-2) by converting the collected reflectance spectrum data into reflectance spectrum data at a desired angle (paragraph [0030]: e.g., mobile device 105 may include a gyroscope, allowing the computer application to calculate the optimal detection angle to select spectral image data ). See figures 1-7

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Assefa et al discloses all of feature of claimed invention except for the sensor means for measuring an azimuth angle θ of the target object based on true north based on geomagnetism, and an inclination angle Ø with respect to a horizontal plane with the target object as a center, at each location of the electronic device about the target object, and the electronic device for capturing the collected reflectance spectrum data as measurement data for a predetermined bidirectional reflectance distribution function; and converting the collected reflectance spectrum data into reflectance spectrum data at a desired azimuth and angle using the bidirectional reflectance distribution function. However, Buchhorn et al teaches that it is known in the art to provide the sensor means (ST @ figures 1-2 and paragraph [0045]: e.g., shown in the middle of the projection is a constant observation centre BC on a natural surface SF, onto which insolation SN is incident and which is observed by a satellite ST (measurement of the reflected radiation)) for measuring an azimuth angle θ (azimuth angle ψn @ figures 1-2) of the target object (BC, SF @ figures 1-2 and paragraph [0045]: e.g., observation centre BC on a natural surface SF) based on true north based on geomagnetism (paragraph [0003] and [0045]), and an inclination angle Ø (zenith angle θn @ figures 1-2) with respect to a horizontal plane (HZ @ figures 1-2) with the target object as a center (BC @ figures 1-2), at each location of the electronic device (paragraph[0046]: e.g., The structure of the transportable goniospectrometer 01) about the target object (BC @ figure 10), and the electronic device (The structure of the transportable goniospectrometer 01 @  figure 10) for capturing the collected reflectance spectrum data as measurement data for a predetermined bidirectional reflectance distribution function (paragraph [0003]: e.g., Generally, the bidirectional reflectance distribution function (BRDF) is determined for a given light-incidence and observation direction, i.e. the reflexion factor is determined as a function of the position of the sun and the position of the optical unit.  In this case, the azimuth angle (angular direction of the sun, measured from a cardinal direction (North inter alia) at (00) in the clockwise direction to 3600) and the zenith angle (angular position of the sun above the horizon, measured from the horizon (900) to 00  above the object) are considered as parameters in the observation geometry); and converting the collected reflectance spectrum data into reflectance spectrum data at a desired azimuth angle and inclination angle using the bidirectional reflectance distribution function (paragraph [0032]: e.g., a maximum arc length of n and a maximum arc rotation of 2π, the optical unit of the sensor can therefore be adjusted to any azimuth and zenith position on a half-sphere shell with the observation centre in the midpoint of the sphere.  As a result, it is possible for a given angle of incidence of a radiation source, particularly sunlight, at any desired position on the half-sphere shell, to measure the BRF (bidirectional reflectance factor), which can then be converted to the BRDF value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine object state detection and transmission system, spectroscopic terminal apparatus, control method for an electronic device, control program, computer-
Regarding claims 2 and 6; Assefa et al discloses the target object (140 @ figures 1-2) is a plant, an animal, a crop, medical matter, a mineral, or a food (paragraph [0038]: e.g., image target 140 may be a piece of vegetation or plant, or a farmer may want to understand the health of crops).
Regarding claims 3 and 7; Assefa et al discloses the electronic device (105 @ figures 1-2) is a smartphone (paragraph [0021]: e.g., mobile device 105 may be smart phone, or other mobile communication device).
Regarding claims 4 and 8; Assefa et al discloses the electronic device (105 @ figures 1-2) comprising the photographing means (110 @ figures 1-2) is mounted on a satellite (figure 5 and paragraph [0003]: In many situations, satellite images are acquired at weekly intervals, while cell phone images may be taken more frequently, resulting in more spectral information updates and paragraph [0039]: e.g., The ambient illumination may be determined from satellite measurements, or weather data received by mobile device 105 in order to account for attenuation due to atmospheric conditions (humidity, aerosols).  Such atmospheric conditions may be used to assess the amount and direction of solar radiation that is reaching the surface), and the satellite wirelessly transmits the photographed image from the electronic device (105 @ figures 1-2 or 520 @ figure 5) to the server apparatus (530 @ figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Korb et al (US 2015/0371431) discloses novel techniques for identifying surface materials from remote sensing measurements that are described to perform supervised and unsupervised classification using empirical measurements of the bi-directional scatter distribution function (BSDF) or BRDF functions. Digital surface/elevation model data is automatically extracted for cities, industrial sites, and mountainous sites using multiple images from a range of azimuth and zenith angles.
2) Rhoads et al (US 2014/0293091) discloses a smartphone is adapted for use as an imaging spectrometer, by synchronized pulsing of different LED light sources as different image frames are captured by the phone's CMOS image sensor with Surface Normal effects due to under-sampled Bi-Reflectance Distribution Functions (BRDF).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




April 7, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886